
	
		I
		111th CONGRESS
		1st Session
		H. R. 3161
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide for an
		  additional judgeship for the western district of Michigan.
	
	
		1.Additional judgeship
			(a)Additional
			 judgeshipThe item relating
			 to Michigan in the table contained in section 133(a) of title 28, United States
			 Code, is amended by striking
				
					
						
							
								Western4
								
							
						
					
			and inserting
				
					
						
							
								Western5
								
							
						
					.
			(b)Official duty
			 stationThe official duty station of the individual
			 appointed to the judgeship created by the amendment made by subsection (a)
			 shall be Marquette, Michigan.
			
